Citation Nr: 0607073	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left cubital tunnel syndrome, previously 
characterized as left hand carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1994 to January 
1999.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In relevant part, the RO 
denied service connection for a left ankle disability; and 
granted service connection for left hand carpal tunnel 
syndrome and assigned an initial noncompensable evaluation, 
effective January 30, 1999.  In November 2003, the Board 
remanded the appeal for further development.

In a December 1999 rating decision, the RO increased the 
initial evaluation for the veteran's left hand carpal tunnel 
syndrome to 10 percent disabling, effective January 30, 1999.  
Because the initial 10 percent rating does not represent the 
maximum evaluation available for this disability, the 
veteran's claim challenging the propriety of the initial 
rating remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  Further, because he has disagreed with the 
initial rating assigned for this disorder, the Board has 
characterized the issue as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In addition, the Board notes a discrepancy in the phrasing of 
the issue involving the veteran's left upper extremity.  A 
September 1999 VA joints examination report reflects a 
diagnosis of bilateral carpal tunnel syndrome involving the 
canal of Guyon and the ulnar nerve.  Similarly, a May 2005 VA 
examination report reflects a diagnosis of chronic left 
cubital tunnel syndrome.  In this regard, the Board observes 
that cubital tunnel syndrome also involves the ulnar nerve.  
Thus, the Board has further characterized the issue as listed 
on the title page.

During the course of this appeal, the veteran's claims folder 
was transferred to the Buffalo, New York, and Newark, New 
Jersey, ROs.  In addition, in May 2000, the veteran withdrew 
his request for a Board hearing.

On another matter, in the May 1999 rating action, the RO also 
granted service connection for migraine headaches and 
assigned a noncompensable evaluation, effective January 30, 
1999.  The veteran appealed, and in several rating actions, 
the RO increased the initial evaluation of this disability; 
in March 2002, the RO raised the initial rating from 30 to 50 
percent, the maximum schedular evaluation, effective January 
30, 1999.  Following this rating action, neither the veteran 
nor his representative has submitted further argument and, in 
light of the grant of the maximum schedular rating, it is 
unclear whether the veteran intends to continue this part of 
the appeal, or whether he has withdrawn this claim for 
appellate review.  See, e.g., AB, supra.  Therefore, in the 
November 2003 decision and remand, the Board requested that 
the RO clarify the status of this claim.  

Accordingly, in June 2004, the RO sent the veteran a letter 
asking him whether he was satisfied with the appeal with 
respect to the issue of migraine headaches and whether he 
wished to withdraw his appeal.  The veteran did not respond.  
Further, in a January 2006 statement, the veteran's 
representative did not address the veteran's migraine 
headaches.  However, the Board observes that appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(b) 
(2005).  Thus, the Board finds that the status of the claim 
concerning the veteran's service-connected migraine headaches 
is still uncertain.  Therefore, the Board again refers this 
issue to the RO for clarification.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for left cubital tunnel syndrome, 
previously characterized as left hand carpal tunnel syndrome, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

Resolving all reasonable doubt in favor of the veteran, left 
ankle instability had its onset during active service.


CONCLUSION OF LAW

A left ankle disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board finds that the agency of original jurisdiction has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this case given the favorable outcome.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The veteran contends, in essence, that he has had a left 
ankle disorder since service.  He asserts that he simply did 
not seek treatment for it while in service.  In March 2000, 
the veteran testified before a hearing officer at the RO.  He 
stated that he had injured his left ankle at age 11 or 12, 
but that he had also injured it in service, and has problems 
with it ever since.  

The veteran's service medical records show that no left ankle 
disorder was noted at service entry.  Although the service 
medical records do not reflect complaints of a left ankle 
disorder, a December 1996 entry contains a finding of 
bilateral ankles with looseness.  

In March 1999, the veteran filed a claim of entitlement to 
service connection for a left ankle disability.  In September 
1999, he was afforded a VA joints examination, which yielded 
a diagnosis of chronic bilateral ankle instability.  

In May 2005, the veteran underwent a second VA examination.  
The veteran stated that he suffered multiple ankle sprains 
while doing the obstacle course on active duty.  He also 
stated that he had received no treatment while in service and 
no treatment since discharge.  Examination of the ankles 
revealed slight lateral instability.  The diagnosis was mild 
lateral instability of both ankles.  

In an August 2005 VA review report, the examiner who 
conducted the above examination stated that there was no 
significant documentary history regarding the veteran's 
ankles and therefore was unable to provide the opinion with 
any degree of medical certainty that the ankle condition did 
or did not precede his induction into the military.  

In light of the veteran's complaints of chronic left ankle 
problems since service, which he is competent to report, see 
Charles v Principi, 16 Vet. App. 370, 374-75 (2002); his 
filing a claim of service connection for this condition in 
March 1999, i.e., within two months of his discharge; the 
medical evidence showing that he has been diagnosed as having 
a chronic left ankle disability, i.e. chronic left ankle 
instability, only eight months after service; and the absence 
of any contradictory medical opinion addressing the etiology 
of onset of this disorder, with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of entitlement to 
service connection for a left ankle disability.


ORDER

Service connection for left ankle instability is granted.


REMAND

In the November 2003 remand, the Board requested, in part, 
that the RO afford the veteran a VA examination to determine 
the nature, extent, and severity of the veteran's service-
connected left hand carpal tunnel syndrome.  In part, the 
examiner was asked to offer an overall assessment as to the 
severity of the veteran's left hand carpal tunnel syndrome, 
to include offering an opinion as to whether the veteran has 
marked interference with his employability due to this 
condition.  

Accordingly, in July 2005, the veteran underwent a VA 
examination.  The record also contains an August 2005 VA 
review report, completed by the above examiner.  The 
examiner, however, did not adequately address the questions 
posed by the Board.  After determining that the veteran did 
not have any carpal tunnel syndrome, the examiner did not 
offer an overall assessment as to the severity of the 
veteran's disorder, to include offering an opinion as to 
whether the veteran has marked interference with his 
employability due to this condition.  As discussed in the 
introduction, the veteran's disability has always involved 
the ulnar nerve and should therefore be characterized as left 
cubital tunnel syndrome.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the November 2003 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file, to include 
a copy of this Remand, is to be referred 
to the examiner who completed the May 
2005 VA examination report and August 
2005 review report.  Based on a review of 
the record, the examiner should offer an 
overall assessment as to the severity of 
the veteran's left cubital tunnel 
syndrome, previously characterized as 
left hand carpal tunnel syndrome, to 
include offering an opinion as to whether 
the veteran has marked interference with 
his employability due to this condition.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

If the examiner who conducted the May 
2005 VA examination report and August 
2005 review report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
10 percent for left cubital tunnel 
syndrome, previously characterized as 
left hand carpal tunnel syndrome.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


